DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear how the first protective layer may have a greater tensile strength than the first protective layer. Therefore the claim is considered to be indefinite. For the purposes of examination the claim will be interpreted as previously submitted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 6, 10, 11, 19-21, 24, 27, and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ozawa et al. (US 2012/0107605, “Ozawa”), in view of Yonemoto et al. (JP 2014-211578, for which US PGPub 2016/0018578 is being used as an English language equivalent and the citation copy), in view of Tanabe et al. (US 2007/0159576, “Tanabe”), in view of Lee et al. (US 2014/0065326, “Lee”).
Regarding claims 1, 19, and 33, Ozawa teaches a flexible display apparatus comprising a touch panel (e.g., [0047], touch panel 12, Fig. 7, display apparatus 41b, [0094]; because the display is flexible, it is considered to be configured to be bendable) and having a window covering (e.g., 71a, [0091]) comprising first and second portions or layers (e.g., 51a and 51c, [0088]) and having a base layer disposed therebetween (Fig. 7, layer 51b, [0088]). Ozawa additionally teaches the inclusion of a base layer between the first and second layers (Fig. 7, layer 51b, [0088]). Ozawa additionally teaches embodiments where the thickness of the first portion is greater than the thickness of the second portion ([0088]). Ozawa additionally teaches that the base layer may have a thickness that is thicker than at least one of the first or second layers on either side of it ([0088]). Ozawa additionally teaches that the first and second portions or layers may be made of different materials ([0048], [0006]). Because Ozawa teaches to apply the laminate window covering to a display device, such a device would be considered to be a stacked structure (e.g., [0094] and Fig. 7) and because Ozawa teaches the inclusion of a gapped touch panel layer (see Fig. 7, [0090], [0091]), there may be considered to be a gap between the underlying display device and the laminate window described above (see [0090] – [0094], Fig. 7).  	Ozawa fails to specifically teach that the first and second layers (corresponding to the presently claimed first and second protective films) have different stiffness values. In the same field of endeavor of films for use in display devices ([0003]), Yonemoto teaches a laminate wherein a top and bottom protective layer having different moduli of elasticity and thicknesses (e.g., [0015], [0031], [0032]) in order to suppress curling in the laminate. It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the stiffnesses (or moduli of elasticity) of the protective layers of Ozawa so as to be different in order to suppress curling in the laminate ([0031]). 	Ozawa fails to teach that the first and second protective layers are in direct contact with the middle base layer. However, in the same field of endeavor of optical laminates for use in display devices ([0002]), Tanabe teaches that it is preferable to laminate optical films together without an adhesive 
Regarding claims 2, 10, and 34, modified Ozawa additionally teaches that the stiffness of the first layer (or the layer toward which the device is bent) may be greater than that of the second layer (Yonemoto, e.g., [0029]).
Regarding claims 3, 11, 20, 27, and 35, Ozawa additionally teaches embodiments where the thickness of the first layer is greater than the thickness of the second layer ([0088], and see Yonemoto [0015]). Additionally, because the second layer may have a greater elastic modulus (e.g., [0029]), it would be expected to have a greater tensile strength.  The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 4 and 36, the first layer would have a radius of curvature less than that of the second layer when bent or curled in a direction toward the first layer (see, e.g., Lee, Fig. 6, showing inner layer, in the folded direction, having a smaller radius of curvature). 
Regarding claims 6 and 21, Ozawa additionally teaches thicknesses for the first and second layers that may have a ratio of 0.4 or less ([0088], for example, the top layer 51a, and corresponding to the first portion or layer, having a thickness of 200 micrometers and the bottom layer 51c, corresponding to the second portion or layer, having a thickness of 20 micrometers, would result in a ratio of less than 0.4). Additionally, see Yonemoto at [0029].
Regarding claim 24, Ozawa additionally teaches that the base layer may have a thickness that is thicker than at least one of the first or second layers on either side of it ([0088]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Tanabe in view of Lee as applied to claims 1 and 19, above, and further in view of Han et al. (US 2014/0349064, “Han”).
Regarding claims 16 and 23, Ozawa fails to specifically teach that one of the window layers has a hardness of 9H. In the same field of endeavor of display devices ([0003]), Han teaches that it is known to provide a window layer for a display device having a hardness of 9H ([0006]). It therefore would have . 

Claims 17, 18, 25, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Tanabe in view of Lee as applied to claims 1 and 19, above, and further in view of Nishio (US 2014/0322510, “Nishio”).
Regarding claims 17, 18, 25, and 26, while Ozawa teaches the inclusion of various layers in the display device (e.g., [0086]), Ozawa fails to teach the inclusion of a blocking or barrier layer between the base layer and one of the other window layers. In the same field of endeavor of flexible devices ([0002], [0003]), Nishio teaches the inclusion of gas barrier films in order to prevent the ingress of gases that may damage or alter the underlying display devices ([0002] – [0004]). Nishio additionally teaches that the gas barrier films may include alumina or silica ([0113]). It therefore would have been obvious to have included a gas barrier film between the base layer and one of the other window layers in order to prevent the ingress of gases that may damage or alter the underlying display devices (Nishio, [0002] – [0004]).

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. The above rejections have been modified in view of the present amendments. 
Applicant argues that the allowable limitations (as indicated in the previous office action of 9/14/20) from former claim 15 has been included in the independent claims. However, the allowable claim limitations were the thicknesses of the layers themselves (i.e., layers with thicknesses on the order 40 to 75 or 150 to 190 millimeters). The limitations were discussed in the previous action as follows: “While the Examiner believes that the claimed thicknesses are likely intended to be micrometers (µm) rather than millimeters (mm) as presently claimed (and consistent with the interpretation of the Written 
Therefore, claims 1-4, 6, 10, 11, 16-21, 23-27, and 33-36 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782